Order affirmed, with $10 costs and disbursements. Memorandum: We feel that under the circumstances presented in the pleading the question of whether or not plaintiff has a cause of action should be determined after a development of the facts upon the trial. All concur, except Piper, J., who dissents and votes for reversal and for granting the motion. (Appeal from an order denying defendant’s motion to dismiss plaintiff’s complaint.) Present — McCurn, P. J., Vaughan, Kimball, Piper and Wheeler, JJ.